Citation Nr: 0028182	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  00-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to an increased rating for service-connected 
paranoid schizophrenia, currently rated as 50 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from May 1969 to March 1970.

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., that assigned a 50 percent rating for 
service-connected paranoid schizophrenia, which had been 
rated as 30 percent disabling for a number of years, and 
determined that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for a higher rating for paranoid schizophrenia.

The veteran has not requested a hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the claim has been obtained.

2.  The veteran's schizophrenia is productive of total 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for schizophrenia 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9203 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

I.  Factual Background

The veteran's service medical records (SMRs) reflect that 
after serving seven months on active duty and one month in 
Vietnam, he was given a diagnosis of paranoid personality and 
administratively discharged.  His initial claim of service 
connection was denied in August 1971; however, December 1981, 
service connection was established for paranoid schizophrenia 
and a 10 percent disability rating was assigned under 
Diagnostic Code 9203.  In November 1984, a 30 percent rating 
was assigned on the basis of definite impairment of social 
and industrial adaptability.  

A VA hospital report reflects that the veteran underwent 
psychiatric hospitalization in April and May 1998.  
Medication was prescribed and the veteran was stabilized and 
discharged.  He related stressful events that occurred in 
Vietnam; however, psychological testing suggested, but did 
not confirm, PTSD.  The examiner noted that the veteran was 
alert and oriented to person, place, time, and situation.  
His mood was mildly anxious and affect was appropriate to 
mood.  There was no suicidal or homicidal ideation.  Thought 
was logical, coherent, and goal directed in form, with no 
complaint of hallucination, delusions, or overt psychotic 
paranoia.  Judgment and insight were only fair.  The veteran 
reported recurrent intrusive thoughts of Vietnam with feeling 
that the events were recurring.  He had marked diminished 
interest and participation in significant activities, 
feelings of detachment and estrangement from others, 
restricted range of affect, marked hypervigilance, 
irritability and outbursts of anger, difficulty 
concentrating, and difficulty falling or staying asleep.  
Although some improvement had been seen during this 
hospitalization, his chronic symptoms persisted.  He was 
discharged with a prescription for Lorazepam and Sertaline, 
and Temazepam for sleep.  The examiner noted that long term 
PTSD residential treatment was being considered.  The Axis I 
discharge diagnoses were PTSD, chronic; and, schizophrenia, 
chronic, paranoid type, by history.

The above VA hospital report reflects that on admission the 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 35 [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a score of 31 to 40 is indicative of impairment in 
reality testing or major impairment in work, judgment, 
thinking, or mood, i.e., is unable to work.  The examiner 
assigned a GAF score of 45-50 at the time of discharge in May 
1998 [according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, a 
score of 41 to 50 is indicative of serious symptoms, or 
serious difficulty in social, occupational, or school 
functioning, i.e., no friends, unable to keep a job.  See 
38 C.F.R. § 4.125 (1999)].  

In May 1998, the RO received two letters, one from the 
veteran's spouse, and one from another acquaintance.  His 
spouse reported that they had known each other since 1990 and 
that they lived, for the most part, near the Thai embassy in 
Phnom Penh, Cambodia, where she worked as an attorney for a 
time.  She reported that the veteran had a job teaching 
English in Thailand, but lost that job because he did not 
agree with or get along with his superiors.  She also 
reported that he had been a freelance reporter for Associated 
Press, but did not earn enough to make a living, and that he 
had assisted a group in locating and neutralizing bombs and 
landmines in the Cambodian countryside, but did not get along 
well with them.  She said that he had written a book, but did 
not sell it, and that he became depressed and isolated.  She 
said that he had no friends and argued with tourists about 
Cambodian politics.  She reported that he ground his teeth 
when he slept and that his temper has grown worse over time.  
She reported that he usually wore military style clothes, 
which did not help him when job hunting.  She reported that 
most people could not accept his style and became afraid of 
him, which also did not help him get a job.  

The veteran's acquaintance noted that they traveled together 
for a month in 1992 and that the veteran currently appeared 
to be very depressed and antisocial.  The acquaintance noted 
that the veteran's spouse appeared to be his only social 
contact.  The acquaintance noted that the veteran had been a 
good freelance photographer but that he had lost interest and 
that the veteran had completed his book, which had gone to a 
publisher for review.  The acquaintance felt that the veteran 
needed psychiatric help.  

In May 1998, the veteran reported that he currently resided 
in Florida and requested an increased rating for his service-
connected mental condition.  He reported that he tried to 
work but that he could not get hired.  

A note dated in June 1998 indicates that the veteran returned 
to Cambodia.  

In February 1999, the veteran reported that he was having 
trouble finding a qualified psychiatrist to examine him in 
Cambodia.  In another letter dated in February 1999, the 
veteran reported that he had few, if any friends.  He 
reported that in January 1998 he learned for the first time 
that a diagnosis of paranoid schizophrenia had been given 
many years earlier.  Prior to that realization, he knew only 
that VA had rated a "nervous disorder" as 30 percent 
disabling.  He said that that learning of the diagnosis of 
schizophrenia shocked him into returning to Florida in 1998 
for VA treatment.  After returning to Asia, he had tried to 
teach in Bangkok but had trouble when others complained that 
he smelled bad.  He reported that he left that job and 
returned to Cambodia.  He said that he felt depressed to the 
point of weeping for hours.  He reported that he took 
medication to help control his anger.  

In March 1999, the veteran's spouse reported that since 
returning to Cambodia, the veteran rarely left the apartment 
and that he became angry and destroyed his computer keyboard.  
She reported that he kept first aid kits around the apartment 
and slept with his knife.  She said that he would throw up 
occasionally when he was worried.  

In March 1999, the veteran's acquaintance reported continued 
friendship with the veteran.  The acquaintance reported that 
the veteran had an observation post on the roof of his 
apartment, complete with sandbags and camouflage covering.  
The veteran's acquaintance reported that the veteran was 
easily startled and irritable for no apparent reason.

A March 1999 VA psychiatric examination report indicates that 
the veteran again returned to West Palm Beach to undergo 
examination.  The examiner noted that the claims file was not 
available for review.  The examiner noted that the veteran 
resided in Thailand where his spouse practiced law.  The 
veteran was currently taking Zoloft, Restoril, and Ativan.  
He reported various experiences in Vietnam.  The examiner 
noted that the veteran had had employment problems ever since 
active service.  The examiner noted that the veteran did not 
publish enough to earn a living and that his book had not 
been accepted for publication.  According to the report, the 
veteran did not accept his diagnosis of schizophrenia and 
felt that his problem was only PTSD.  The examiner felt that 
the veteran was currently suspicious of people.  The examiner 
noted that when the veteran heard shooting in his 
neighborhood, he and his wife donned flak vests and helmets, 
which was not a conventional startle response.  The veteran 
reported that his daily activities consisted of 
"reconnaissance work" meaning that he did what a soldier 
would have done during the war.  He reported poor ability to 
sleep and concentrate.  The veteran was dressed in a military 
style camouflaged uniform, his head was shaved, and he 
appeared to be anxious and uncomfortable.  He sometimes 
assumed odd postures, such as holding his head in his hands 
and covering his eyes, or picking on his nose.  His thought 
and speech were coherent, relevant, and goal directed but he 
displayed a strong sense of persecution for the more remote 
past.  Currently, he felt that he could foretell the future.  
As an example, he foretold that his wife would be imprisoned 
for her efforts to obtain a passport for him, which then 
reportedly occurred.  He denied hallucination or delusion, 
but the examiner noted that his thinking was not concrete, 
his insight and judgment were questionable, and that the 
veteran's recollections of what had happened while on active 
duty in Vietnam could represent delusional thinking without a 
change in insight over the years.  The veteran expressed that 
he could not work because he could not "follow the herd."  
The examiner felt that any intrusive thoughts of Vietnam were 
mostly intellectual exercises about the morality of war.  His 
startle responses were actually rather elaborate reactions to 
the dangerous environment.  The examiner reported that the 
veteran had trouble coping with life and said, "He has not 
been able to make it either here or in Thailand.  His 
adaptation skills and his organization in life are a 
hindrance.  He does not fit well in either society."  The 
examiner felt that the veteran did not have good social 
skills and that issues of no redeeming practical value 
consumed him at a time when he was not actually able to make 
a living.  The examiner felt that the veteran's priorities, 
dress, and mannerisms were unusual.  The examiner did not 
feel that the veteran was paranoid presently.  The diagnosis 
was schizophrenia, chronic, residual type.  The examiner 
assigned a GAF score of 50.  

In a May 1999 rating decision, the RO assigned a 50 percent 
rating for schizophrenia, paranoid type, effective from May 
1998.  

In a notice of disagreement received in September 1999, the 
veteran reported that he had not worked in over 6 years and 
did not socialize at all.  He felt that his VA examiner had 
clearly determined that he was unemployable and had been so 
for several years. 

In his substantive appeal, the veteran argued that the 
examination reports were incorrect where they noted that he 
lived in Thailand and where they noted that he held a job 
parking cars.  He recalled that he told the VA examiner that 
he had once held a job photographing cars, but that he did 
not park cars.  He felt that the VA examiners did not 
understand that he lived in Cambodia, rather than Thailand, 
which, he felt, would impact the impression given.  He 
recalled that the Army was his first social experience, as he 
had come from a small town.  He also felt that the RO had not 
placed enough weight on the statements of his wife and of his 
friend.  


II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  The regulations 
do not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected schizophrenia is rated as 50 
percent disabling under Diagnostic Code 9203 of the Rating 
Schedule.  Therefore, the relevant inquiry is whether a 
rating higher than 50 percent is warranted.  The Board 
observes that effective November 7, 1996, VA revised the 
criteria for evaluating psychiatric disabilities, to include 
schizophrenia.  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this case, 
although the RO applied both versions of the rating schedule, 
the veteran's claim for an increased rating was received in 
May 1998, which is later than the effective date of the 
change in the regulation.  Therefore, only the revised 
version of the regulation is to be considered.  

Under the revised criteria for evaluating schizophrenia, a 70 
evaluation is warranted when a veteran's schizophrenia 
creates occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

The veteran's schizophrenia is productive of total 
occupational and social impairment.  When the veteran was 
hospitalized by VA in April and May 1998, he was assigned GAF 
scores that were compatible with unemployability due to his 
psychosis.  The report of VA psychiatric examination in March 
1999, which is not easy to follow, appears focused more on 
the question of the correct diagnosis rather than on the 
severity of the psychosis.  However, the report of the 
psychiatric examination reveals inappropriate dress, anxiety, 
the veteran's conviction that he can predict future events, 
confusion concerning his wife's effort at helping him find a 
job, and a serious question as to whether the veteran is 
delusional.  The psychiatrist expressed the opinion that the 
veteran had a problem coping with life and could not be 
gainfully employed in the United States or in Thailand.  All 
of this evidence is compatible with total industrial and 
social impairment and meets the requirements for a 100 
percent rating.  





ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 100 percent disability evaluation for 
schizophrenia is granted.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

